COHEN, Justice,
concurring.
I join the Court’s opinion, but wish to comment further regarding point of error two.
Ms. Searcy’s defense attorney, Mr. O’Con-nor, testified outside the jury’s presence regarding his plea discussions with the prosecutor and with Ms. Searcy. His testimony is important in understanding what promises or threats, if any, the State made to Ms. Searcy. Mr. O’Connor testified that the prosecutor offered deferred adjudication to Searcy without any discussion, much less any agreement, about testifying. There never was any plea agreement because Searcy never accepted any offer from the State. When Mr. O’Con-nor learned that appellant might call Ms. Searcy as a witness, he advised her to exercise her right not to testify. He further testified as follows:
I also told her that it might have implications on a plea agreement if she did testify. I then had a very brief discussion with the State this morning about my concern about her testifying, and without any details said, implication to me or the indication to me from the State was that the previous offer of deferred adjudication might not be ’ available if she did testify. I then further counseled with my client and basically told her that deferred adjudication was an open option for her at this time and would be open if she did not testify, but that if she did testify, that availability or her option for deferred adjudication might not be available. And that’s as far as any discussions on plea bargain got.
Mr. O’Connor agreed that the original offer of deferred adjudication was not conditioned on Ms. Searcy not testifying, and that the State was not offering plea bargains in order to keep her from testifying.
Given this state of the record, it is easy to understand how an unsophisticated witness, or even a sophisticated one, might testify as Ms. Searcy did about the offer of deferred adjudication. If appellant’s counsel was dissatisfied with Ms. Searcy’s testimony, she could have called either Mr. O’Connor or the prosecutor as a witness, or offered into evidence the prior testimony outside the jury’s presence in which Ms. Searcy testified that she had been offered deferred adjudication if she did not testify but that the offer might be withdrawn if she testified.
This case resembles Burkhalter v. State, 493 S.W.2d 214, 217-19 (Tex.Crim.App.1973), in which the State offered leniency to the witness’ lawyer, who never communicated the offer to the witness. The difference that allows this case to be affirmed is that appellant’s counsel knew the testimony of Ms. Searcy and Mr. O’Connor and had the opportunity to bring them before the jury.
MIRABAL and HEDGES, JJ., also sitting.